DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (US 2014/0236565) in view of Suga (US 2015/0231785).
Regarding claim 1, Kuwahara teaches a displaying method on a robot simulator, the displaying method comprising: displaying an image of a robot to mount a tool at an end effector of a robot arm (see at least figure 3A); 
displaying a tool coordinate system indicating an operating direction of the tool at the end effector of the robot arm which is displayed in the displaying of the image of the robot (see at least H1 and H2 of figure 3A and [0057] and the 3D axis in the bottom left corner of virtual image 35 of figure 3A); and 
displaying a virtual reality (VR) image having a two-dimensional image at the end effector of the robot arm which is displayed in the displaying of the image of the robot (via the TCP of figure 3A which is a virtual representation of the center point of an end effector, and guide line GL).
However, Kuwahara does not appear to explicitly disclose the virtual image  at the end effector of the robot arm is three dimensional. Suga teaches it is well known in the art to provide a 3D virtual image to represent a hand model of a robot (via hand model HM of figure 7 and at least [0034-0035]). Therefore, from the teaching of Suga, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the robot of Kuwahara with a three dimensional hand model in the virtual image similar to that of the teaching of Suga in order to provide the user of the robot with a more realistic virtual representation of the robot. 
Regarding claim 2, the combination of Kuwahara and Suga teaches the displaying of the VR image includes: displaying the VR image in a form of a hand image 
Regarding claim 3, the combination of Kuwahara and Suga teaches the displaying of the VR image includes: displaying the VR image having a length shorter than a whole length of the robot arm (it appears both Kuwahara and Suga teach this limitation in their respective virtual images noted above).
Regarding claim 4, the combination of Kuwahara and Suga teaches the displaying of the VR image includes: displaying the VR image having the length corresponding to 20-25% of the whole length of the robot arm (again it appears both Kuwahara and Suga teach this limitation in their respective virtual images noted above).
Regarding claim 5, the combination of Kuwahara and Suga teaches the displaying of the VR image includes: displaying the VR image having a length equal to or longer than a length of the tool mounted on the robot arm (It appears the virtual images displayed by both Kuwahara and Suga are approximately equal to the tool size in figures 3A of Kuwahara and 7-8 of Suga).
Regarding claim 6, the combination of Kuwahara and Suga teaches  the displaying of the VR image includes: displaying the VR image such that at least a portion of the VR image overlaps with at last a portion of the tool (see at least figures 5B,C and 7B of Kuwahara and figures 7-8 of Suga).
Regarding claim 7, the combination of Kuwahara and Suga teaches  the displaying of the VR image includes: displaying the VR image to be linked with the movement of the tool (see at least figure 7A-C of Kuwahara and figures 7-8 of Suga).
Regarding claim 8, the combination of Kuwahara and Suga teaches the displaying of the VR image includes: displaying the hand image such that the hand image overlaps with at least a portion of the tool coordinate system (see at least figure 3A and 7A-C of Kuwahara and at least [0035] of Suga).
Regarding claim 9, the combination of Kuwahara and Suga teaches the displaying of the tool coordinate system includes: displaying the tool coordinate system with an X axis, a Y axis, and a Z axis perpendicular to one another in a three dimension (see at least figure 3A of Kuwahara).
Regarding claim 10, the combination of Kuwahara and Suga teaches the displaying of the tool coordinate system includes: setting the Z axis to be a lengthwise direction of the tool (see again at least figure 3A of Kuwahara).
Regarding claim 11, the combination of Kuwahara and Suga teaches the displaying of the tool coordinate system further includes: matching the tool coordinate system to a direction of the robot arm (see at least figure 5A of Kuwahara).
Regarding claim 12, the combination of Kuwahara and Suga teaches the matching of the tool coordinate system to the direction of the robot arm includes: displaying the X axis in a direction that a joint closest to the end effector of the robot arm is folded; displaying the Z axis in a direction that the end effector of the robot arm indicates; and displaying the Y axis in a direction perpendicular to the X and Y axes (see again at least figure 3A, 5A-C, and 6B of Kuwahara).
Regarding claim 13, the combination of Kuwahara and Suga teaches the displaying of the VR image further includes: matching the tool coordinate system to a direction of the hand image (via the combination of Kuwahara and Suga as set forth in 
Regarding claim 15, the combination of Kuwahara and Suga teaches the displaying of the image includes: displaying an end effector of a robot arm to mount a plurality of tools; wherein the displaying of the tool coordinate system indicating the operating direction of the tool includes: displaying tool coordinate systems at mounting positions of the tools, respectively, at the end effector of the robot arm which is displayed in the displaying of the image; and wherein the displaying of the VR image includes: displaying VR images at mounting positions of the tools, respectively, at the end effector of the robot arm which is displayed in the displaying of the image (via the combination of Kuwahara and Suga, see again at least figures 3A and 5A-5C and figures 7 and 8 of Suga which teach a robot hand RH, hand model HM, and grippers G, etc. virtually displaced  at the end effector connection section of the robot).
Regarding claim 16, the combination of Kuwahara and Suga teaches selecting one of the tools to be mounted in the displaying of the image; wherein the displaying of the tool coordinate system indicating the operating direction of the tool includes: displaying only one of the tool coordinate systems at an end effector position, at which the selected tool is to be mounted in the selecting of one of the tools, of the robot arm (via the combination of Kuwahara and Suga, see again at least figures 3A and 5A-5C and figures 7 and 8 of Suga which teach a robot hand RH, hand model HM, and grippers G, etc. virtually displaced  at the end effector connection section of the robot).
Regarding claim 17, the combination of Kuwahara and Suga teaches selecting one of the tools to be mounted in the displaying of the image; wherein the displaying of 
Regarding claim 18, the combination of Kuwahara and Suga teaches the displaying of the VR image includes: displaying the VR image such that the VR image overlaps with at last a portion of the tool (see again at least figures 5B,C and 7B of Kuwahara and figures 7-8 of Suga).
Regarding claim 19, the combination of Kuwahara and Suga teaches the displaying of the VR image includes: displaying the VR image to be linked with the movement of the tool (see at least figure 7A-C of Kuwahara and figures 7-8 of Suga).
Regarding claim 20, the combination of Kuwahara and Suga teaches the displaying of the VR image includes: displaying the VR image such that at least a portion of the VR image overlaps with the tool coordinate system (see again at least figure 3A and 7A-C of Kuwahara and at least [0035] of Suga).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664